Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Declaration Filed Under § 1.132
The declaration filed on 13 October 2021 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Claim Status
Applicant’s declaration, amendments and arguments, filed 13 October 2021, are acknowledged.
Claims 1-8, 10 & 11 are pending. 
Claim 9 is cancelled.
Claim 11 is new.
Claims 1, 2 & 8 are amended. 
Claim 10 is withdrawn. 

Examination on the merits is extended to the extent of the following species:
Component (A)- Synthetic wax (i.e. Cirebelle having the chemical formula of CH3-(CH2)n-CH3).
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or at least one lipophilic gelling agent (component (A)), and the claim lines 14-15 also recite “the component (A) is the at least one solid oil having a melting point of 50°C to 120°C (component (A-1))” (emphasis added) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-8 & 11 are rejected under 35 USC 112(b) because they depend from indefinite claim 1 and do not clarify the issue.
Applicant may wish to consider whether an amendment to recite “3 to 40% by mass of component (A) comprising at least one solid oil having a melting point of 50°C to 120°C (A-1) and optionally at least one lipophilic gelling agent,” and an amendment to delete lines 14-15 would obviate the amendment. Such an amendment appears to be supported by paragraph [0018] of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe [JP2011207865; Published: 08/2015; previously cited; (as evidenced by Information Bulletin-Copyright 2005)] and Bauer (US 2004/0258721; previously cited).
* Note all references refer to the English translation.
With regard to claims 1-8 & 11, and the elected species, Watanabe teaches a cosmetic that can be used as both a mascara and eyeliner comprising preferably from 2 to 20%, particularly preferably from 4 to 10%, of a solid hydrocarbon oil component (Watanabe’s Component (C) /Applicant’s solid oil (A-1); title; [0006] & [0016]). Watanabe teaches the C as evidenced by Information Bulletin-pg.4-Table 4 ; [0015] & [0052]). Watanabe teaches the mascara/eyeliner comprises 2 to 10%, preferably 3 to 8%, of resins which include trimethylsiloxysilicic acid resin having a molecular weight of 7,000 or more dissolved in decamethyl cyclopentasiloxane (i.e. a silicone oil making the trimethylsiloxysilicic acid resin an oil-soluble resin; Watanabe’s Component (A)/Applicant’s Component (B)). Watanabe exemplifies inclusion of the silicone trimethylsiloxysilicic acid resin, KF-9021, in Examples 2 & 5-11 in an amount from 1-9 % of the composition ([0011] & [0036]). Watanabe teaches the mascara/eyeliner comprises preferably 15 to 80%, more preferably 25 to 70%, of a volatile oil (Watanabe’s Component (F) /Applicant’s Component (C); [0022]). Watanabe in Examples 1-11 teaches the volatile oil is isoparaffin (IP solvent 1620; [0036]). Watanabe teaches the mascara/eyeliner comprises preferably 8 to 25%, more preferably 10 to 22%, powders which include pigments and extender pigments (Watanabe’s Component (E) /Applicant’s Component (E); [0020]).  Watanabe teaches pigment powders including ocher; yellow and black iron oxides; and ultramarine ([0019]; Example 13-[0052]). Watanabe teaches the extender pigment, talc, in an amount of 2.0% in Example 12 & Reference Examples 1 & 2 ([0047], [0048] & [[0050]). Watanabe teaches inclusion of an emollient component which comprises oils, animal oils and vegetable oils and exemplifies inclusion of the emollient, polyisobutylene in an amount of 1.2 % in Reference Example 2 (i.e. Applicant’s Component (F); [0025], [0026]  & [0048]). Thereby, Watanabe implicitly teaches ratio by mass of Component (F) to Component (B) is 0.12-0.6 (1.2/2 = 0.6; 1.2/10 = 0.12). Watanabe teaches inclusion of nonionic surfactants to improve the dispersibility of the powder, with suitable nonionic surfactants being polyoxyethylene cured 
Watanabe does not teach the amount of nonionic surfactant for inclusion, their HLB value, or that the cosmetic has a solid form.
 In the same field of invention, Bauer teaches a cosmetic stick which includes kohl pencils (i.e. an eyelash/hair coloring cosmetic), eyebrow pencils, and eyeliner pencils which is in the form of a water-in-oil emulsion having trimethylsiloxysilicate silicone resin ([0002] & [0302]). Bauer teaches cosmetic sticks are advantageous because they apply compositions in a targeted manner [0007]. Bauer teaches sorbitan monolaurate (HLB 8.6) and PEG-40 sorbitan perisotearate (i.e. polyoxyethylene sorbitan fatty acid ester; HLB =9) are particularly advantageous W/O emulsifiers to include in the composition with W/O emulsifiers advantageously present in concentrations of 0.1-25% by weight (i.e. Applicant’s Component (D); [0199]-[0200]). Bauer teaches advantageous inclusion of PEG 6 sorbitan beeswax (solid; HLB = 7.5) as a W/O emulsifying agent which permits better solubilization of water-soluble ingredients [0185]. Bauer in Examples 48 and 49, teaches kohl pencils comprising 1.60% PEG-40 sorbitan 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the person of ordinary skill in the art at the time of filing to have modified Watanabe’s mascara/eyeliner composition by substituting Watanabe’s generically taught 
With regard to the recited amounts of water, Components (A)-(F) and the ratio of Component (F) to Component (B), the combined teachings of Watanabe and Bauer teach these parameters with values which fall within or overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Declarant argues Test-1 and Test-2 (Examples 1-5 and Comparative Examples 1-2) show the hair color stick of Test-1 which contains 0.1% by mass of Component (D) was not 
This is not persuasive. The Declaration is insufficient to overcome the 35 USC 103(a) obvious rejections because the declaration is not commensurate in scope with the claims. Examples 1-5 presented in specification use singular species reagents in a singular amount, with the exception of Component (D); Component (D) is one species of reagent (i.e. PEG-20 glyceryl tristearate; HLB 8) in 9 different amounts. However, claims 1-3 and 7 are generic to component (D), with claim 1 only requiring 1 to 8% of a reagent that is at least one nonionic surfactant having an HLB value of 5 to 11. This is important because Bauer explicitly teaches in Examples 48 and 49 kohl pencils (i.e. eyeliners) comprising 1.60% PEG-40 sorbitan perisotearate (nonionic surfactant having an HLB value= 10; liquid; Applicant’s Component (D); [00493] & [00494]). Bauer more broadly teaches sorbitan monolaurate (HLB 8.6) and PEG-40 sorbitan perisotearate (i.e. polyoxyethylene sorbitan fatty acid ester; HLB =9) are particularly advantageous W/O emulsifiers to include in the composition with W/O emulsifiers advantageously present in concentrations of 0.1-25% by weight (i.e. Applicant’s Component (D); [0199]-[0200]). Bauer also teaches particular advantageous inclusion of PEG-6 sorbitan beeswax (solid; HLB = 7.5) as a W/O emulsifying agent which permits better solubilization of water-soluble ingredients [0185].  The declaration is also not commensurate in scope with the claims 

Applicant argues the rejection should be withdrawn because Watanabe discloses the mascara eyeliner cosmetic composition has a cream, a gel and a liquid form (reply, pg. 6). Applicant argues when using Watanabe’s mascara eyeliner cosmetic composition of, it is necessary to apply it with an application tool described in Figure 1 of Watanabe such that the brush must contain the composition and the composition must be transferred to the lashes (reply, pg. 6). Applicant argues Watanabe does not teach or suggest use of the mascara in a solid form.
This is not persuasive. Watanabe teaches “the cosmetic composition of the mascara eyeliner of the present invention, a cream, a gel, a liquid, or the like can be cited as a form, and among them, a gel form is preferred, and a translucent and opaque cosmetic can be used” (emphasis added; [0032]). In chemistry, a gel is understood to be a soft, solid or solid-like material consisting of two or more components, one of which is a liquid. Watanabe in Reference 1 teaches an oily gel-like mascara which comprises only a residual amount of light flowing isoparaffin (i.e. a volatile oil) as the liquid component [0047].  Further, Bauer teaches cosmetic sticks, such as eyeliners, are advantageous because they apply compositions in a targeted manner [0007]. Bauer’s cosmetics sticks, which include eyeliners, comprise trimethylsiloxysilicate resin, a nonionic surfactant and water in the discontinuous phase which are reagents and structures also taught by Watanabe as suitable for use in their invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619